Title: To Alexander Hamilton from Edmund Randolph, 31 July 1793
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia July 31st 1793
Sir

The question, arising upon Mr Lovell’s letter, turns upon the identity of the vessel. If she remain a french bottom, a Register cannot be granted; if she has been converted into an american bottom it may.
I shall enter into no subtle disquisition on such an occasion; but shall conform myself to practical ideas. It seems to be agreed in England and Philadelphia, that a vessel of the description in that letter, has not changed her country; but is still French. I am therefore of opinion, that nothing short of the process, suggested by Mr Lovell will justify a register; but that will.
I have the honor Sir, to be &c

Edm. Randolph

